Citation Nr: 1618586	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lower back disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to August 1983, from October 1989 to October 1993, and from May 2002 to February 2003.  He served in the Southwest Asia theater of operations from October 1990 to April 1991.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in part reopened and denied the Veteran's claim for service connection for low back pain.  The case has since been transferred to the RO in Waco, Texas.

In February 2012, the Board remanded the issues of service connection for a low back disorder and for posttraumatic stress disorder (PTSD) for further evidentiary development.  The RO issued a January 2013 rating decision granting service connection for PTSD.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board again remanded the issue of service connection for a lower back disorder in August 2014 for a videoconference hearing.  Although the Veteran was given a Travel Board hearing in October 2011, the Veterans Law Judge before whom the Veteran appeared was no longer with the Board.  As such, the Veteran requested a videoconference hearing, and the Board remanded for the hearing to be scheduled.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.707, 20.717 (2015).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  In this case, the AOJ complied with the Board's August 2014 remand instructions by scheduling a videoconference hearing.

The Veteran testified before the undersigned Veterans Law Judge at a February 2016 videoconference hearing, and a transcript of this hearing is of record.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran has a current lower back disorder that was incurred in or resulted from active duty service, to include as due to an undiagnosed illness.


CONCLUSION OF LAW

The criteria for service connection for a lower back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a September 2008 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has stated numerous times that he has submitted all available treatment records and has no other evidence to submit.  See VBMS, 2/16/12 Statement in Support of Claim; 4/23/12 VCAA Notice Acknowledgement; 8/13/12 VCAA Notice Acknowledgement; 1/31/13 Correspondence.

Also, the Veteran was provided VA examinations in July 2009 and November 2012.  Although the Board found the July 2009 VA examination to be inadequate for rating purposes, the November 2012 VA examination and its associated report are adequate.  Along with the other evidence of record, they provide sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the February 2016 Board hearing, the Veterans Law Judge fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disabilities in question.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  In fact, the record was left open for 60 days to allow the Veteran to attempt to obtain a medical opinion.  The Veteran submitted copies of VA and private magnetic resonance imagings (MRIs) and VA treatment records from April 2016, including an x-ray of the lumbar spine.  However, none of these medical records adequately addressed the etiology of the Veteran's lower back disorder.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II.  Service Connection

The Veteran generally contends that his current lower back disorder is related to an in-service lower back injury and low back pain.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, where a veteran served 90 days or more of active service, and a certain chronic disease, such as degenerative joint disease (DJD), becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Because DJD is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Furthermore, because the Veteran served in the Southwest Asia theater of operations, service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examinations, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from (A) an undiagnosed illness or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2)(i).

Examples of medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms include:  (1) chronic fatigue syndrome; (2) fibromyalgia; and (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases), such as irritable bowel syndrome.  Id.

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed disability and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are considered competent to report objective signs of illness.  Id. at 9.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his lower back disorder began in service.  Specifically, he stated that he injured his back during Desert Storm when he loaded a broken down vehicle onto the bed of an 18-wheeler.  The Veteran stated that he had to manually swap out pieces of equipment without the support of a crane, manually take apart pieces, and hand them down to people on the ground.  He stated that the person helping him made him jerk and "messed up" his back.  He reported that he did not seek immediate medical attention, but that x-rays completed at Fort Hood did not show anything and that the doctor at Fort Hood told him nothing was wrong.  He stated that his back had been hurting since then and that he had been self-treating with over-the-counter medications, hot or cold compresses, Bengay rubs, and at-home massages.  See VBMS, 10/25/11 Hearing Testimony; 2/9/16 Hearing Testimony.

Service treatment records reflect a complaint of low back pain for three weeks on and off in December 1991.  The Veteran stated that pain increased with bending and push-ups, and reported pain in the central to lower back with sciatica symptoms, although an injury or other etiology was not noted.  He was assessed with mechanical low back pain.  Over a year later in February 1993, the Veteran again complained of lower back pain for two weeks as a result of picking up a heavy object in the shop.  He was diagnosed with low back pain and strain.  Imaging and bone scan revealed no abnormalities involving the lumbosacral spine.  The Veteran continued to have tenderness with no radiation or weakness in April and May 1993.  Although the Veteran reported recurrent back pain at his June 1993 separation examination, he had a normal clinical evaluation for the spine.  See VBMS, 11/17/93 Service Treatment Records, p. 2, 7, 19, 21, 28, 33-34, 37, 85.

At a March 1995 physical, the Veteran denied recurrent back pain, swollen or painful joints, and arthritis, and had a normal clinical evaluation for the spine.  See VBMS, 6/29/09 Service Treatment Records, p. 5, 8.

There is no evidence of record that the Veteran sought treatment for lower back pain from the time of discharge until the filing of his request to reopen his service connection claim for a lower back disorder.

A July 2009 VA examination report indicated review of the Veteran's claims file and medical records, recounted the Veteran's history, and recited his complaints.  Based on the Veteran's self-reported history, the VA examiner noted that the Veteran's low back disorder was intermittent with remissions since onset and that the Veteran had a fair response to his current treatment of over-the-counter medication and local application of heat, alcohol, and BenGay.  Imaging studies revealed minimal degenerative change and no evidence of scoliosis of the thoracic spine, and mild degenerative changes of the lumbar spine.  The diagnosis was low back pain with sciatica to the right posterior thigh.  Based on his training and experience as an orthopedic surgeon, his knowledge about the causes and natural progression of certain disease and injuries, a thorough review of the Veteran's records, and a history from and an in-person examination of the Veteran, the VA examiner opined that the Veteran's current low back complaints were not caused by or a result of a residual disability of in-service lumbar strains.  He stated that there was no objective evidence that his low back pain had been a chronic disabling factor since discharge, that a 16-year interval was "much too lengthy to ascribe causation to the service reported problems," and that the x-ray was essentially normal with changes that were seen as normal degenerative changes of the lumbar spine compatible with the Veteran's age.

August 2009 VA treatment records reflect complaints of lower back discomfort and backache for several years since service that had recently gotten worse, occasional treatment of over-the-counter medication and heat, and an assessment of a stable backache.  See Virtual VA, 2/8/12 CAPRI; VBMS, 12/9/11 VA Treatment Records (PTSD), p. 3.

A March 2010 private MRI of the lumbar spine revealed degenerative disc disease (DDD) with moderate left and mild right neuroforaminal narrowing at L5/S1, and mild effacement of the left S1 nerve root in the left lateral recess at this level.  No discussion of etiology was included.

VA treatment records from April 2010 to November 2010 reflect complaints of back pain that could be momentary or could last for several days, the Veteran's report that a private MRI revealed two herniated discs, the inclusion of backache since August 2009 on the list of active problems, and assessments of stable back pain, which the Veteran reported he had had since active duty service.  See 2/8/12 CAPRI at 2, 8-9.

A November 2011 letter from the Veteran's private physician Dr. G.O. merely stated that the Veteran was provided medication for a low back injury, which the Veteran believed to be an exacerbation of an in-service injury he reportedly sustained in 1991.  See VBMS, 11/21/11 Third Party Correspondence.  Dr. G.O. did not provide his own opinion or determination as to etiology.

A November 2012 VA examination report indicated review of the Veteran's claims file, recounted the Veteran's history, recited his complaints, and reflected diagnoses of backache as of August 2009 and DJD of the spine as of July 2009.  Imaging studies documented arthritis.  The VA examiner opined that the Veteran's lower back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She stated that the Veteran had been seen multiple times for low back pain while in service with normal range of motion and no neurological findings on each visit, had normal in-service x-ray and bone scan, was found to have mechanical low back pain and strain, and had a normal examination at separation.  Additionally, she explained that medical literature supported the development of degenerative changes in the spine as well as the discs with age, that obesity is a contributing factor in the development of DJD, that the Veteran had gained 30 pounds since discharge, and that the 19-year interval since the Veteran's discharge was too lengthy to ascribe causation to the service-related evaluations for back pain.

A February 2013 private MRI of the lumbar spine revealed spondylotic degenerative changes most pronounced at the L5/S1 level with neural foraminal narrowing at this level greater on the left than the right, which was stable.  See VBMS, 2/10/16 VA Treatment Records, p. 3.

A March 2015 VA MRI of the lumbar spine revealed mild DDD of the lumbar spine, most significant at L5-S1, where there was mild bilateral neural frontal narrowing.  See id. at 1-2.

April 2016 VA treatment records reflect a complaint of lower back pain for the past two weeks, possibly due to jerking his back while loading his bags from the airport; findings of tenderness on palpation, muscle spasms, limited range of motion, pain elicited by motion, and normal motion; and assessment of radiculopathy of the lumbosacral region.  An x-ray of the lumbar spine revealed no acute fracture or dislocation; prominent degenerative changes within the inferior thoracic lumbar spine with disc space narrowing most prominently at L1-L2, L4-L5, and L5-S1; slight anterior spondylolisthesis of L4 upon L5 which appears degenerative in nature; and the suggestion of mild compression deformity of the L1 which might well be old in nature.  It was noted that an MRI of the lumbar spine would be helpful in assessing the age of the potential compression deformity of the L1.  See VBMS, 4/26/16 VA Treatment Records, p. 2, 5-7.

Based on a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed lower back disorders, including DJD, are not related to his active duty service.

As an initial matter, the Board finds that the evidence of record reflects multiple current diagnoses related to the Veteran's lumbar spine, including DJD.  Therefore, the first element of service connection, both on a direct and presumptive basis, is met.

However, there is no evidence of DJD manifesting to a compensable degree within one year of service.  The earliest diagnosis of DJD in the lumbar spine is in 2009, which is more than six years after separation from the Veteran's last period of active duty service.  Therefore, the Veteran does not qualify for presumptive service connection for DJD under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).

Alternatively, the Board has also considered chronicity in service and continuity of symptomatology of DJD after separation and has found that the evidence of record does not demonstrate either.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran contends that his low back pain began in service and that he has had back pain since service.  Based on the service treatment records, it appears that the Veteran had two separate acute and transitory episodes of lower back pain in 1991 and 1993 that resolved.  Additionally, while the Veteran is competent to report the onset of low back symptoms and treatment in and since service, this statement is lacking in such pertinent details as to the frequency and severity of symptoms, the frequency of treatment, the type of treatment provided, the dates of treatment, and the resulting diagnoses.  Moreover, experiencing occasional low back pains is not necessarily probative of a chronic disability, or of a nexus between an in-service lower back disorder and current diagnoses of DJD and DDD.  As a result, the Board finds that the Veteran's assertions of symptomatology during and since service to be not credible and, therefore, of little probative weight regarding chronic or continuous symptoms.

Furthermore, after separation from service, the Veteran did not seek treatment for low back pain until August 2009, after the filing of his request to reopen his claim for a lower back disorder.  Indeed, the lack of complaints and treatment for about 18 years after the alleged in-service injury is another significant factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  Therefore, the Board finds that no chronicity of a lower back disorder or continuity of symptomatology is displayed.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, the evidence of record demonstrates that the Veteran reported an in-service back injury.  At his Board hearings and his VA examinations, the Veteran referred to an in-service injury involving lifting heavy equipment as he was loading a broken down vehicle onto an 18-wheeler.  No such injury was specifically noted in his service treatment records, although he complained of low back pain in December 1991 and complained of low back pain again in February 1993 as a result of picking up something heavy in the shop.  Regardless of where or how he injured his back, the Board notes complaints of and diagnoses of low back pain and strain in service.  As such, the in-service element is established.

However, the Board finds that the evidence of record fails to establish a causal relationship between the current disability and any injury during service.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  Therefore, while the Veteran is competent to report symptoms such as back pain, he is not competent to opine as to any medical nexus between the in-service complaints and any current medical diagnoses.

The Board finds that the July 2009 and November 2012 VA medical opinions are consistent with the evidence of record.  They opined that his in-service injury and current diagnoses were less likely than not related to one another.  As discussed above, the Veteran is competent to report symptoms involving the lower back, but there is a lack of details in his assertions that render his claim regarding the chronic or continuous symptomatology not credible.  As such, there is no competent, credible, or probative evidence that suggests a link between the Veteran's current disability and any other in-service disorder or event that occurred more than 18 years earlier.  To the contrary, the competent evidence is entirely against such a diagnosis or relationship.

The Board acknowledges the April 2016 imaging report which suggests a mild compression deformity of the L1 which might well be old in nature, and that an MRI would be helpful in assessing the age of the potential compression deformity of the L1.  However, in-service imaging and bone scan found no abnormalities involving the spine, and numerous post-service MRIs did not note any such mild compression deformity of the L1.  As such, the Board finds that this imaging report is of less probative value, to the extent that it suggests an old spinal deformity, due to its speculative nature, and finds that another MRI is not necessary in order to adjudicate this appeal.

Additionally, as the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, the Board must consider whether he is entitled to presumptive service connection under 38 C.F.R. § 3.317.  The Veteran was diagnosed with low back strain in service and with DJD post-service.  Therefore, the evidence does not demonstrate that the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317(a)(4) as his low back pain is not an undiagnosed illness.

Additionally, the Veteran has consistently asserted that he has a lower back disorder and does not assert a multisymptom illness, such as fibromyalgia, as defined in 38 C.F.R. § 3.317.  Rather, he asserts localized pain in-service to a specific body part.

Therefore, the evidence weighs against a finding that the Veteran's current lower back disorder began during service or is related to service in any other way.  Accordingly, service connection for a lower back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


